Exhibit 10.3
FIRST AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
January 8, 2008 (this “Amendment”), is entered into among The Greenbrier
Companies, Inc., an Oregon corporation (the “Company”), TrentonWorks Limited, a
Nova Scotia corporation (“TWI”), the Subsidiary Guarantors, the Lenders party
hereto, Bank of America, N.A., as U.S. Administrative Agent and Bank of America,
N.A., acting through it Canada branch, as Canadian Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement.
RECITALS
     A. The Company, TWI, the Lenders, the U.S. Administrative Agent and the
Canadian Administrative Agent entered into that certain Amended and Restated
Credit Agreement, dated as of November 7, 2006 (the “Credit Agreement”).
     B. The parties hereto have agreed to amend the Credit Agreement as provided
herein.
     C. In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
     1. Amendments.
     (a) Section 1.01. The following definitions in Section 1.01 of the Credit
Agreement are hereby amended to read as follows:
     “Aggregate Canadian Commitments” means $0.
     “Canadian Letter of Credit Sublimit” means CDN$0.
     “Canadian Swing Line Sublimit” means CDN$0.
     “Loan Documents” means (a) this Agreement, (b) each Note, (c) each Issuer
Document, (d) the Fee Letter, (e) the Guaranties, (f) the Security Agreement,
(g) the Pledge Agreement and (h) each other security agreement, pledge, deed of
trust, mortgage or other document purporting to create a Lien on the Collateral.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a

1



--------------------------------------------------------------------------------



 



“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company. For purposes of the Loan Documents, the term “Subsidiary” shall not
include (a) any “SPE” and (b) except for the preparation of the financial
statements required by Section 7.01 and calculation of the financial covenants
set forth in Section 7.11, TWI.
     “TWI” has the meaning specified in the introductory paragraph hereto. As of
January 8, 2008, TWI is not a Borrower or a Loan Party.
     (b) Termination of TWI as a Borrower, Etc.
     Notwithstanding anything to the contrary in this Amendment or in any other
Loan Document, as of the date hereof, TWI shall no longer be a Borrower, any
covenant or representation applicable to TWI in Articles V, VI or VII of the
Credit Agreement shall be of no further force or effect with respect to TWI and
the Canadian Commitments of each Canadian Lender are hereby terminated. The
Administrative Agents are hereby authorized and directed by the Lenders to
execute and deliver such agreements, terminations or other documents in
connection with the termination of the Canadian Revolving Credit Facility and
removal of TWI as a Borrower.
     2. Effectiveness; Conditions Precedent. This Amendment shall be effective
as of the date hereof when all of the conditions set forth in this Section shall
have been satisfied in form and substance satisfactory to the Administrative
Agents.
     (a) Execution and Delivery of this Amendment. The Administrative Agents
shall have received copies of this Amendment duly executed by each Loan Party,
the Required Lenders, the Canadian Lenders, the U.S. Administrative Agent, the
Canadian Administrative Agent, the Canadian L/C Issuer and the Canadian Swing
Line Lender.
     (b) Termination of Canadian Facility. The Total Canadian Outstandings shall
be $0, all outstanding Canadian Letters of Credit shall have been returned to
the Canadian L/C Issuer for cancellation, the Aggregate Canadian Commitments
shall have been terminated and all Obligations under the Canadian Revolving
Credit Facility (other than contingent indemnification obligations) shall have
been satisfied.
     (c) Fees and Expenses. The Borrower shall have paid all fees and expenses
owed by the Borrower to the Administrative Agents and the Arranger.
     3. Ratification of Credit Agreement. The Loan Parties acknowledge and
consent to the terms set forth herein and agree that this Amendment does not
impair, reduce or limit any of their obligations under the Loan Documents.
     4. Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.

2



--------------------------------------------------------------------------------



 



     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.
     5. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Lenders that after giving effect to this Amendment
(a) the representations and warranties of the Loan Parties set forth in
Article V of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default.
     6. Release. In consideration of the Lenders entering into this Amendment,
the Loan Parties hereby release the Administrative Agents, the Lenders, the L/C
Issuers and the Administrative Agents’ and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Loan Documents on or prior to the
date hereof.
     7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.
     8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.
     9. Statutory Notice. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED
BY THE LENDERS TO BE ENFORCEABLE.
     10. Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lenders or the Administrative Agents
under the Credit Agreement or any of the other Loan Documents, or constitute a
waiver or cones of any provision of the Credit Agreement or any of the other
Loan Documents, except as expressly set forth herein. This Amendment shall be
considered a Loan Document from and after the date hereof.
     11. Estoppel, Acknowledgement and Reaffirmation. The obligations of the
Loan Parties under the Loan Documents constitute valid and subsisting
obligations of such Persons that are not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind. Each Loan Party
hereby acknowledges its respective obligations under the Loan Documents as
amended hereby and reaffirms that each of the liens and security interests
created and granted in or pursuant to the Loan

3



--------------------------------------------------------------------------------



 



Documents are valid and subsisting and that this Amendment shall in no manner
impair or otherwise adversely affect such liens and security interests.
[remainder of page intentionally left blank]
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

          BORROWERS:  THE GREENBRIER COMPANIES, INC.,
an Oregon corporation
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Executive Vice President        TRENTONWORKS LIMITED,
a Nova Scotia corporation
      By:   /s/ Shelley Alward         Name:   Shelley Alward        Title:  
Vice President — Human Resources              By:   /s/ Eldon F. MacDonald      
  Name:   Eldon F. MacDonald        Title:   Controller   

4



--------------------------------------------------------------------------------



 



         

          SUBSIDIARY GUARANTORS:  GUNDERSON LLC,
an Oregon limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President        GREENBRIER LEASING COMPANY LLC,
an Oregon limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Executive Vice President        GREENBRIER RAILCAR LLC,
an Oregon limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President        AUTOSTACK COMPANY LLC,
an Oregon limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President        GUNDERSON RAIL SERVICES LLC,
an Oregon limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President        GUNDERSON MARINE LLC,
an Oregon limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President        GREENBRIER-CONCARRIL, LLC,
a Delaware limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President   

5



--------------------------------------------------------------------------------



 



            GREENBRIER LEASING LIMITED PARTNER, LLC,
a Delaware limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Executive Vice President        GREENBRIER MANAGEMENT SERVICES, LLC,
a Delaware limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Executive Vice President        BRANDON RAILROAD LLC,
an Oregon limited liability company
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Executive Vice President        MERIDIAN RAIL HOLDINGS CORP.,
a Delaware corporation
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President        MERIDIAN RAIL ACQUISITION CORP.
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President        MERIDIAN RAIL MEXICO CITY CORP.
      By:   /s/ Norriss M. Webb         Name:   Norriss M. Webb        Title:  
Vice President   

6



--------------------------------------------------------------------------------



 



         

          ADMINISTRATIVE AGENTS:  BANK OF AMERICA, N.A., as U.S. Administrative
Agent
      By:   /s/ Tiffany Shin         Name:   Tiffany Shin        Title:  
Assistant Vice President        BANK OF AMERICA, N.A., acting through
its Canada Branch, as Canadian Administrative Agent
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President   

7



--------------------------------------------------------------------------------



 



          LENDERS:  BANK OF AMERICA, N.A.,
as a U.S. Lender and as U.S. L/C Issuer and U.S. Swing
Line Lender
      By:   /s/ Eric Eidler         Name:   Eric Eidler        Title:   Senior
Vice President        BANK OF AMERICA, N.A.,
acting through its Canada Branch, as a Canadian Lender and as Canadian L/C
Issuer and Canadian Swing Line Lender
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President   

8



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.,
U.S. Lender
      By:   /s/ Michael I. Hart         Name:   Michael I. Hart        Title:  
Senior Vice President        U.S. BANK NATIONAL ASSOCIATION,
U.S. Lender
      By:   /s/ Richard J. Ameny, Jr.         Name:   Richard J. Ameny, Jr.     
  Title:   Vice President        KEYBANK NATIONAL ASSOCIATION,
U.S. Lender
      By:   /s/ Chris Swindell         Name:   Chris Swindell        Title:  
Senior Vice President        BRANCH BANKING & TRUST COMPANY,
U.S. Lender
      By:   /s/ Robert M. Searson         Name:   Robert M. Searson       
Title:   Senior Vice President   

                  CAYLON NEW YORK BRANCH,
U.S. Lender
 
               
By:
  /s/ Angel Naranjo       /s/ Brian Bolotin    
 
               
 
  Name: Angel Naranjo
Title: Director       Brian Bolotin
Managing Director    

            CRÉDIT INDUSTRIEL et COMMERCIAL, NEW YORK BRANCH,
U.S. Lender
      By           Name:           Title:      

9



--------------------------------------------------------------------------------



 



            COMERICA BANK,
U.S. Lender
      By:   /s/ Steven Clear         Name:   Steven Clear        Title:   AVP   
    KEY BANK NATIONAL ASSOCIATION,
U.S. Lender
      By:           Name:           Title:                 LASALLE BANK NATIONAL
ASSOCIATION,
U.S. Lender
      By:   /s/ Stefan Loeb         Name:   Stefan Loeb        Title:   Vice
President        SOVEREIGN BANK,
U.S. Lender
      By:           Name:           Title:           DVB BANK AG,
U.S. Lender
      By:   /s/ Volker Eberhart         Name:   Volker Eberhart        Title:  
Vice President            By:   /s/ Martin Metz         Name:   Martin Metz     
  Title:   Managing Director     

10